Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Althaus (US Patent 6,493,121 B1) in view of Takahasi et al. (US Patent 5,408,559) and Weiss (US Patent 7,485,878 B2).
With regards to claim 1, Althaus discloses a compact optical module (Figures 3a – 3c and Figure 5) comprising: 
a light source 1 emitting excitation lights,
a beam splitter 22 or 32 reflecting the excitation lights toward an input and output port (i.e., the center opening), and transmitting inspection lights via the input and output port; 
a light receiving element 20 or 30 receiving the inspection lights; and 
a housing 100 containing the beam splitter 22 or 32 and having: 
a first opening (i.e., top cavities) installing the light source 1, and propagating the excitation lights; 

a third opening (i.e., the bottom cavities) installing the light receiving element 20 or 30; and a fourth opening (i.e., any of the plurality of openings not already pointed to, notice that there are 7 openings in Figure 3a), wherein the first, second, third and fourth opening communicate with each other at the position of the beam splitter 22 or 32 (i.e., all the openings include components that directly interact with the beam splitters 22 or 32, and a fourth opening (i.e., the bottom cavities extents in a direction perpendicular from the reflection surface of the beam splitter, see how the light can be directed in that way to the receiver without being interrupted by an element and also there is a diagonal space too) extends in a direction perpendicular to the reflecting surface of the beam splitter 22 or 32.
Althaus fails to expressly disclose a light detection module, a light source emitting excitation lights to a sample and said fourth opening guiding a stray light transmitting the beam splitter. 
Weiss teaches a laser microdissection/microscope 1 unit for cutting a microscopic sample 3 using a laser beam of a laser 19 includes a microscope 1 and a fluorescence device. The microscope 1 includes an illumination beam path directed onto the sample 3, and an imaging beam path configured to image the sample 3. The fluorescence device includes an excitation filter, a dichroic beam splitter 16, and a blocking filter. The dichroic beam splitter 16 and the blocking filter are spectrally transparent to the laser beam, and the laser beam is directable through the dichroic beam splitter 16 and the blocking filter onto the sample 3

The stray light 6 is again reflected by the internal wall surface of the light passage hole 25A of the wave-separating filter support 25 which is approximately parallel to the transmission light 5. The reflected light passes through the wave-separating filter 16, the reception-side focusing lens 18 and the filter 9 and is focused on the PD element 8. The wave-separating filter 9 basically serves to reflect light (the transmission light 5 and the stray light 6) but it is at present impossible to achieve 100% reflection. Accordingly, the reflected light (the stray light 6) is partially transmitted through the wave-separating element 9 and focused on the PD element 8. This leads to the problem that reception noise occurs due to the stray light 6 (the interference of the transmission light with the light receiver).

With regards to claim 2,  Althaus discloses the first opening  (i.e., top, see Figure 3a) is disposed on the upper surface of the housing, and the second and third openings (i.e., left and right of the device see Figure 3a) are disposed on side surfaces facing each other, the beam splitter 22 or 32 are fixed to an support member (i.e., the actually interior support), and the light receiving element 20 or 30 are fixed to a light receiving portion substrate (i.e., see Figure 5), and the support member is deposed in a groove inclined from a position between the ends of the first opening and the third opening sides on a upper surface of the housing, and fixed to the housing 100 with the light receiving portion substrate by a fixture inserted from the side surface of the third opening side (Abstract) (Figure 3a and 5). 
FIG. 5 shows a bidirectional transmission and reception module using TO construction (TO-BIDI module) that can be used as the subcomponent 10. The transmission and reception module essentially include a laser chip 1, which has lens coupling optics 6, as a light transmitter, a light receiver 8, and a beam splitter 9 disposed at an intermediate point in the beam path. In addition, the beam splitter 9 is at least partially surrounded by a housing 7 onto which a light inlet and outlet window 11 is glazed. The laser chip 1 is disposed on a common substrate 2 composed of silicon. The common substrate can be a surmount mounted, for example, on a baseplate 19 of a TO housing. The laser chip 1 is disposed on the common substrate between two substrate 
The mirror layer 5 is adjacent the front face of the laser chip 1. The mirror layer 5 is provided with a beam splitter 9 that reflects the radiation emitted from the laser chip 1 and passes the radiation injected from the exterior via the lens coupling optics 6. The light receiver 8 or an optical coupling for the light receiver 8 is provided underneath the beam splitter 9, on the bottom face of the common substrate 2 (Figure 3a and 5) (Col. 6, Lines 20 -60).
With regards to claim 3, Althaus discloses the fourth opening is disposed on a lower surface (i.e., the bottom of the device as shown in Figures 3a – 3c) of the housing 100; the lower portion of the housing 100 does not protrude downward; and the lower surface of the housing is the same surface as an fourth opening side end portion, the periphery of the fourth opening and the third opening side end portion (i.e., notice that 
With regards to claim 4, Althaus discloses the inner diameter of the optical path in the third opening (i.e., see left side opening) is larger than the inner diameter of the optical path of the second opening (i.e., see right side opening) (Figures 3a – 3c).
With regards to claim 5, Althaus discloses a light source substrate 2 mounting the light source 1; a lens 6 disposed in the first opening, and condensing the excitation lights; and a fixing member fixing the lens 6, and disposed between the light source  substrate 2 and housing 100, by contacting with the light source substrate 2 and housing 100, wherein no coating films are disposed, and wiring pattern (i.e., implicant) is exposed on a surface of the light source substrate 2 contacted with the fixing member (Figure 3a and 5) (Col. 6, Lines 20 -60).
With regards to claim 6, Althaus discloses a lens (see lens coupling optics 6), disposed in the third opening (Col. 5, Lines 47 – Col. 6, Line 58), wherein an opening of the circular member faces the propagation direction of the inspection lights. 
Notice that Weiss discloses, see FIG. 1, a laser microdissection unit with a microscope 1. Sample 3 is arranged on microscope stage 2, and is imaged through an objective 4 and a tube 5 onto a camera. Microscope 1 comprises an integrated fluorescence axis 7 in which a lens 8, an aperture diaphragm 9, a lens 10, a field diaphragm 11, and a lens 12 are arranged. The illuminating light proceeding from lamp housing 13 passes along integrated fluorescence axis 7 and strikes fluorescence device 14. The latter encompasses an excitation filter 15, a dichroic beam splitter 16, and a 
Neither Althaus nor Weiss discloses a condenser at the inspection lights and a circular member fixing the lens to the support. Notice that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. The examiner takes Official Notice of the fact that the missing parts are well known and conventional in the art. In view of the utility, to improve the detection as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Althaus to include the missing elements such as that which is well known and conventional in the art. 
With regards to claim 7, See the rejection of claim 1 more importantly, Weiss discloses, see FIG. 1, a laser microdissection unit with a microscope 1. Sample 3 is arranged on microscope stage 2, and is imaged through an objective 4 and a tube 5 onto a camera. Microscope 1 comprises an integrated fluorescence axis 7 in which a lens 8, an aperture diaphragm 9, a lens 10, a field diaphragm 11, and a lens 12 are arranged. The illuminating light proceeding from lamp housing 13 passes along integrated fluorescence axis 7 and strikes fluorescence device 14. The latter encompasses an excitation filter 15, a dichroic beam splitter 16, and a blocking filter 17, which are spectrally matched to at least one fluorescent dye and its fluorescence band (Col. 3, Lines 30 -59).
With regards to claims 8 and 9, Althaus modified discloses the claimed invention according to claim 7 and further irradiation of a first and second wavelengths (Col. 6, Line 51 to Col. 7Line 10) and a forth opening as claimed (See Figures 3a – 3c) but fails 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884